Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on July 8, 2021:
Claims 1, 2, 4, 9, 17, 33, 38, 43, 47, 55, 63, 78, 86, 90, 91, 94, 101, 140, 154, 180 and 181 are pending (note this claim status reflects the claims filed and not the claim status indicated in Applicant’s remarks on page 9 of the response filed as the remarks filed lists pending claims which are not in agreement with the claims filed);
The specification objection, claim objections and 112 rejections set forth in the previous Office Action are withdrawn in light of the amendment;
The double patenting rejections are withdrawn in light of the Terminal Disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on July 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,374,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements filed March 1, 2021 and July 8, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd A. Ostomel on July 29, 2021.
The application has been amended as follows: 
a.  In claim 55,  at line 3 after “triethoxysilanes” delete “; for example wherein the trichlorosilane is 3-methacryloxypropyltrichlorosilane; for example wherein the trimethoxysilane is 3-acrylopropyltrichlorosilane; or for example wherein the trimethoxysilane is 7-octenyltrimethoxysilane”.
b.  In claim 140, at line 10, “an” has been amended to --the--;
c.  In claim 140, at line 11, “an” has been amended to --the--.
Allowable Subject Matter
Claims 1, 2, 4, 9, 17, 33, 38, 43, 47, 55, 63, 78, 86, 90, 91, 94, 101, 140, 154, 180 and 181 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.  As to claims 1, 2, 4, 9, 17, 33, 38, 43, 47, 55, 63, 78, 86, 90, 91, 94, 101, 180 and 181 none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the electrolyte of claim 1 comprising an inorganic material embedded in an organic material, wherein the inorganic material comprises particles which form a percolation network, comprises necked-particles of inorganic material and is a solid state LPS:LiI electrolyte having the particular molar ratios therein, and wherein the organic material has a lithium conductivity of less than 10-8 S/cm at 80oC.
The cited prior art of record does not teach the combination of limitations in the electrolyte of claim 1.  U.S. Patent Application No. 2009/0136830 (Gordon) teaches of a hybrid solid electrolyte comprising both organic and inorganic components.  However Gordon does not teach or suggest the inorganic particles comprises particles which form a percolation network, comprises necked-particles of inorganic material of the particular material which is a solid state LPS:LiI electrolyte having the particular molar ratios as claimed.
b.  As to claims 140 and 154 none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method of making an electrolyte of claim 140 comprising providing an inorganic material which is a solid state LPS:LiI electrolyte having the particular molar ratios therein; providing an organic material has a lithium conductivity of less than 10-8 S/cm at 80oC, mixing the inorganic and organic material to form a mixture which is then casted and the organic material polymerized, and wherein the electrolyte comprises the inorganic  embedded in an organic material, wherein the inorganic material comprises particles which form a percolation network, comprises necked-particles of inorganic material.
The cited prior art of record does not teach the combination of limitations in the method of making the electrolyte of claim 140.  U.S. Patent Application No. 2009/0136830 (Gordon) teaches of a hybrid solid electrolyte comprising both organic and inorganic components.  However Gordon does not teach or suggest the inorganic particles comprises particles which form a percolation network, comprises necked-particles of inorganic material of the particular material which is a solid state LPS:LiI electrolyte having the particular molar ratios as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725